                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION
                                  No. 2:18-CV-31-BO

DANIEL FELIX and CHRISTINE HUTTEN,   )
                                     )
          Plaintiffs,                )
                                     )
     v.                              )                                 ORDER
                                     )
UNITED STATES ATTORNEY GENERAL,      )
FEDERAL EMERGENCY MANAGEMENT         )
AGENCY, NATIONAL FLOOD INSURANCE     )
PROGRAM, IAT INSURANCE GROUP,        )
OCCIDENTAL FIRE AND CASUALTY         )
COMPANY OF NORTH CAROLINA,           )
DAVID PIRRUNG, and SERVICE INSURANCE )
COMPANY,                             )
                                     )
          Defendants.                )


       This matter is before the Court on plaintiffs' prose motion, titled a "Settlement Agreement

to Civil Action, Motion to Stay Court Proceedings, M9tion to Compel Service to Apply Insurance

Policies on Settlement." [DE 42]. The motion is ripe for disposition. For the reasons that follow,

plaintiffs' motion [DE 42] is DENIED.

                                         BACKGROUND

       The Court dispenses with a full recitation of the case and adopts, as if fully set forth herein,

the factual and procedural background that the Court provided in its order on January 7, 2019. [DE

37]. On June 11, 2019, the Court ordered plaintiffs to permit an inspection of their property-

subject to certain conditions-by an engineer retained by defendant Service Insurance Company

("Service") no later than June 25. [DE 41]. Since that time, it appears that no inspection has been

permitted.
        (
       Plaintiffs now move to purportedly settle the action, to stay proceedings, and to "compel

Service's compliance with their own stated policies." [DE 42, p. 4-5]. More specifically, plaintiffs

assert that they have been prejudiced and mistreated by the Court and that they therefore wish to

accept $35,620.13 to settle the action. [DE 42, p. 1-4]. Plaintiffs claim that the $35,620.13 sum is

"the adjusted amount in compliance with Service[']s agreed[-]upon limitations per policy." Id. at

4. Plaintiffs then request that the Court stay proceedings "until defendant's [sic] have either

accepted or denied the settlement offered by plaintiffs or some reasonable agreement can be

reached." Id. Finally, plaintiffs request that the Court "intervene to officiate some action to compel

Service's compliance with their own stated policies." Id. at 5.

       Service has responded in opposition, clarifying that the parties have not reached a

settlement agreement and that, although Service continues to offer plaintiffs the $21,284.33 that it

originally offered for plaintiffs' flood damage, no offer of $35,620.13 has been made. [DE 43, p.

3]. Service indicates that it does not oppose a short stay of proceedings to determine whether a

settlement may be reached and that there is no need to compel it to pay the $21,284.33 that has

been offered for the original flood claims. Id. at 3-4.

                                           DISCUSSION

       Plaintiffs' motion must be denied. First, to the extent that the motion purports to be a

settlement of the litigation, defendant Service makes clear that no settlement has been reached. To

the extent that the motion constitutes a settlement offer, court filings and pleadings are not the

appropriate venue for such negotiations, and plaintiffs' motion must still be denied.

       Second, the Court finds that plaintiffs have not demonstrated good cause for a stay of

proceedings, particularly in light of plaintiffs' apparent refusal to permit an inspection of their




                                                  2
property even after the Court's June 11, 2019 order. As such, to the extent that plaintiffs' motion

can be construed as a motion for a stay of proceedings, the motion is denied.

       Finally, to the extent that plaintiffs' motion can be construed as a motion to compel, it must

be denied. Ultimately, what plaintiffs seek is a mandatory injunction affirmatively requiring

Service to take future action. To obtain a preliminary injunction, a movant "must establish that he

is likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

public interest." Winter v. Natural Res. Def Council, Inc., 555 U.S. 7, 20 (2008). "Critically, each

of these four requirements must be satisfied." League of Women Voters ofN. C. v. North Carolina,

769 F.3d 224, 249 (4th Cir. 2014). A plaintiff can obtain an injunction only if"he demonstrates a
                           I




clear likelihood of success on the merits, and the balance of equities favors him, and the injunction

is in the public interest." Id. at 250 (emphasis in original). Plaintiffs have not demonstrated that

any of the four requirements for a preliminary injunction are met. As such, to the extent that

plaintiffs' motion can be construed as a motion to compel, the motion is denied.

                                          CONCLUSION

       For the reasons discussed above, plaintiffs' motion [DE 42] is DENIED.



SO ORDERED, this     .}_k_ day of July, 2019.


                                            ~~~~
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 3
